Appellant in her brief states:
"The same points of law are involved in this case as are involved in the companion case of Mary Morehouse for the use and benefit of R.J. Sailer v. Paul E. Paulson, so we do not deem it necessary to set forth the argument and citation of authority in this case, but will kindly refer the Honorable Court to the argument and citation of authority in the companion case in as much as the same law is applicable to both cases and the fact situations are almost identical."
Respondents in their brief state:
"This brief contains Respondents' arguments in both of the above cases. These cases were tried together, and the issues are practically identical. The Appellant also has argued both cases in one brief, that is, in his brief in the Paul Paulson Case. *Page 525 
The facts in these cases are brief and are practically undisputed."
In this case there appear to be no taxes delinquent for 1934 nor for 1935 nor hail tax for 1930; but in other respects the years are the same. In some minor matters, unimportant in detail, there are differences — description of parties defendant, and of the land, the amount of taxes for the years stated, etc.; but otherwise the cases are identical. The issues are the same; the principles involved are the same; the testimony, briefs, and records are the same and thus our decision is the same.
Reversed.
CHRISTIANSON, Ch. J., and BURR, NUESSLE, BURKE and MORRIS, JJ., concur.